Citation Nr: 1803296	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right foot.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the course of the appeal, in an April 2013 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD).  As such, the grant of service connection represents the full benefit sought on appeal and the matter is no longer for appellate consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking initial disability ratings in excess of 10 percent for peripheral neuropathy of the left foot and the right foot.  Specifically, the Veteran contends that his peripheral neuropathy of the feet causes him constant pain and his symptomatology is more severe than reflected by his currently assigned disability ratings.

The Veteran was most recently afforded a VA examination in April 2013.  The Board finds that the April 2013 VA examination report is not sufficient upon which to base a decision on these claims.  In this regard, the examiner indicated that the Veteran had moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the lower extremities.  Moreover, the examination results showed absent deep tendon reflexes in the bilateral ankles; decreased light touch/monofilament in the ankle/leg and foot/toes; decreased position sense in the bilateral lower extremities; and decreased vibration sensation and cold sensation in the bilateral lower extremities.  The examiner also indicated that the Veteran's peripheral neuropathy of the feet impacted his ability to work.  Despite these examination findings, the examiner concluded that the Veteran's peripheral neuropathy of the feet manifested in mild incomplete paralysis of the left and right foot.  The examiner did not explain why the Veteran's lower extremity peripheral neuropathy was only mild despite the seemingly conflicting findings as discussed above.  

In a July 2014 Statement of the Accredited Representative, the Veteran's representative asserted that the Veteran's condition was more severe than mild incomplete paralysis as determined by the April 2013 VA examiner.  The representative argued that the VA examination was contradictory in that the examiner concluded that the Veteran suffered from mild incomplete paralysis despite finding that he experienced moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, moderate numbness of the right and left lower extremities, and that his peripheral neuropathy affected his ability to work.  In light of the foregoing, the Veteran should be afforded another VA examination to ascertain the current nature and severity of his peripheral neuropathy of the feet which clarifies these findings.

The Board additionally notes that the RO has rated the Veteran's peripheral neuropathy of the feet pursuant to Diagnostic Code 8521, which pertains to the external popliteal nerve (common peroneal).  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  However, the April 2013 VA examiner indicated that the Veteran's peripheral neuropathy of the feet affected the sciatic nerve.  Paralysis of the sciatic nerve is evaluated under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, the RO should consider whether the Veteran could receive a higher evaluation for his peripheral neuropathy of the feet under Diagnostic Code 8520.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected peripheral neuropathy of the feet.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished, to include any electromyography/nerve conduction studies, and all clinical findings should be reported in detail.  

The examiner should indicate which nerve or nerves are affected by bilateral peripheral neuropathy of the feet.  The examiner should describe the severity of any paralysis in terms of complete or incomplete, and, if incomplete paralysis is present then please assess the severity of this incomplete paralysis in terms of mild, moderate, moderately severe, or severe.  

The examiner should describe the functional impairment caused by the Veteran's peripheral neuropathy of the feet, to include on his ability to function in an occupational environment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



